Title: From Thomas Jefferson to United States House of Representatives, 18 February 1806
From: Jefferson, Thomas
To: United States House of Representatives


                        
                            
                                 To the House of Representatives 
                        of the United States.
                      
                     Feb. 18. 1806.
                        
                        On the 13th. instant I approved and signed the Act intituled “An Act making provision for defraying any
                            extraordinary expences attending the intercourse between the United States & foreign nations,” which originated in the
                            House of Representatives, and I shall in due season deposit it among the rolls in the office of the Secretary of State.
                        
                            Th: Jefferson
                     
                            
                        
                    